Citation Nr: 1519184	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-23 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a shoulder disability.  

3.  Entitlement to service connection for a bilateral eye disability.  

4.  Entitlement to service connection for hearing loss in the right ear.

5.  Entitlement to an initial compensable rating for hearing loss in the left ear.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that service connection for bilateral hearing loss was previously denied in a May 1995 rating decision.  Since that time, additional service department records have been associated with the claims file. Accordingly, the claim for service connection for right ear hearing loss is being addressed on the merits.  38 C.F.R. § 3.156(c).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that a March 2011 Formal Finding notes the complete service treatment records were unavailable.  Since then, however, and as reflected in the July 2011 rating decision, the evidence associated with the claims file includes a copy of the Veteran's service treatment records dated from November 1972 to December 1992.  

The Veteran seeks service connection for a disability of the shoulder, back, and eyes, as well as hearing loss in the right ear.  In addition, he seeks an initial compensable rating for service-connected hearing loss in the left ear.  

With respect to service connection for a back disability, service treatment records in February 1988 note a possible injury to the thoracic spine, and left-sided chest pain radiating to the back.  

In addition, private treatment records in July 2001, September 2003, and September 2004, reflect the Veteran's complaints of back pain.  The impression of private      x-ray examination of the thoracic spine was very minimal degenerative changes.  

As to service connection for a shoulder disability, private treatment records reflect complaints of shoulder pain in December 2002.  In addition, and although the record reflects the Veteran sustained left shoulder strain on the job in 2009, an April 2004 private record notes pain in the neck with associated left shoulder pain, and rotator cuff strain of the left shoulder was diagnosed in July 2010.  As service connection was granted for arthritis of the cervical spine in a July 2013 rating decision, entitlement to service connection for a shoulder disability on a secondary basis is for consideration.  

In light of the above, the Board finds that a VA examination is warranted for the back and left shoulder claims.  See 38 C.F.R. § 3.159(c)(4).

With respect to service connection for bilateral eye disability, although the May 2013 VA examiner noted that the Veteran's current bilateral arcus senilis, a pinguecula of the right eye, a pterygium of the left eye, and suspected glaucoma were not noted on the October 1992 separation examination report, an opinion was not provided in terms of whether it is at least as likely as not that a current eye disability is related to service.  As such, the opinion is not entirely complete.  Therefore, the Veteran is to be afforded a new VA eye examination to obtain an opinion as to whether it is at least as likely as not that an eye disability is related to service.  

In regard to service connection for right ear hearing loss, a February 1988 service treatment record reflects bilateral high frequency hearing sensorineural hearing loss.  Although the June 2011 VA examination report notes that right ear hearing loss was not significant for VA compensation purposes, the examiner determined that the change in right ear hearing documented between service entrance and separation was at least as likely as not caused by or a result of noise exposure during service.  In the Veteran's November 2011 correspondence, he stated that both his right ear hearing loss and his service-connected left ear hearing loss have gotten worse since the June 2011 VA examination.  As such, the Veteran is to be afforded a VA examination for an opinion as to the nature and etiology of his right ear hearing loss, and as to the current severity of his service-connected left ear hearing loss.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for back, shoulder, eyes and hearing loss.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those contained in the claims file.  In addition, obtain updated VA treatment records.  If any requested records are not available, the Veteran should be notified of such.   

2.  Schedule the Veteran for a VA spine examination.  The claims file and electronic files must be reviewed by the examiner.  All indicated tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis for any back disability identified, and provide an opinion as  to whether it is at least as likely as not (a 50 percent or greater probability) that the condition had its onset during service or is otherwise related to his active service, to include as a result of strenuous training, running, hiking, and the weight of the backpacks.  

A complete rationale for all opinions expressed should be provided.  

3.  Schedule the Veteran for a VA shoulder examination.  The claims file and electronic files must be reviewed by the examiner.  All indicated tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis for any shoulder disability identified, and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition had its onset during service or is otherwise related to his active service, to include as a result of strenuous training, running, hiking, and the weight of the backpacks.  

If not related to service, the examiner should indicate whether a diagnosed shoulder disability is at least as likely as not caused by or permanently worsened beyond normal progression (aggravated) by service-connected arthritis   of the cervical spine.  If the examiner finds a shoulder disability is aggravated by the cervical spine arthritis,    the examiner should attempt to quantify the degree of aggravation due to the cervical spine that is beyond the baseline level of shoulder disability 

A complete rationale for all opinions expressed should be provided.  

4.  Schedule the Veteran for a VA eye examination.  The claims file and electronic files must be reviewed by the examiner.  All indicated tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as   to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed eye disability and/or visual impairment, to include bilateral arcus senilis, a pinguecula of the right eye, a pterygium of the left eye, and suspected glaucoma, is related to his active service, to include documented eye findings in the service treatment records and the Veteran's report of suffering scratches to the eyes while playing basketball.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Schedule the Veteran for a VA audiological examination to address the current level of hearing loss bilaterally, and to obtain an opinion on the right ear hearing loss if such hearing loss rises to the level of a disability for VA purposes.  The claims file and electronic files must be reviewed by the examiner.  All indicated tests should be conducted and the results reported.  

If the examination reflects that the Veteran has right ear hearing loss for VA purposes, the examiner should provide an opinion as to whether the current right ear hearing loss arose in service or is etiologically related to events in service.  The examiner should explain the rationale for the opinion provided. 

6.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

